DETAILED ACTION

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
First, the Examiner notes Applicant’s amendment added generic computer structure to the claims, which is not enough to overcome the 35 USC 101 rejection. See rejection in the 101 section below.
Applicant’s arguments regarding the 35 USC 102 rejections with respect to DiLorenzo have been considered but are not persuasive.
Applicant states, with respect to DiLorenzo, that “Applicant is unable to find the limitation of quantify via the one or more processors at least one relationship between at least two of the dependent variables and at least two of the independent variables.”
However, as noted in the Non-Final Rejection, DiLorenzo discloses feeding multiple parameters to a predictive algorithm such that their interdependence is processed to produce a single relationship, i.e. seizure probability (par. [0095]). DiLorenzo further discloses any number of known predictive algorithms can be used an incorporates numerous ones by reference in par. [0116], one of which is US Patent 6,594,524 which discloses using neural networks and Bayesian classifiers (col. 36, lines 51-67) and another if which is US Patent 6,658,287 which uses regression analysis to perform the data correlation and prediction (col. 17, line 50-col. 18, line 5). These are merely examples of the types of predictive algorithm that can be used, which are the 
As an additional note and general background information for predictive algorithms, DiLorenzo discloses training the predictive algorithm on the acquired data (see par. [0066, 0099, 0326, 0328]). While not explicitly stated by Dilorenzo, this is commonly known in the art as supervised machine learning wherein labeled input and output data (i.e. known inputs with associated outputs) are fed to a predictive algorithm that is expected to “learn” a function, called a classifier (for discrete data) or a regression function (for continuous data), that accounts for the input/output pairs seen so far (see Hu et al. “Intelligent Sensor Networks: The Integration of Sensor Networks, Signal Processing and Machine Learning”, pp. 4-16, emphasis on pp 4-5 ). The function essentially learns the interdependence of the various data points fed to the algorithm to predict a singular output, as established during the training process. This is not a new concept in the art and is the type of process both DiLorenzo and Applicant employ.
In summary, DiLorenzo discloses using machine learning in the form of a predictive algorithm that relies on classifiers to analyze feature vectors (the various independent and dependent variables); learn the interdependence of these vectors in contributing to a predictive outcome, such as probability of a seizure; and, once trained, accurately predict seizure onset with any new data set fed to the algorithm based on the determined classifier/regression function generated in the training process that established the relationship of the feature vectors..
Applicant’s claim amendment requiring a processor to perform the claimed functions has overcome the previously applied claim rejections with respect to Kovach .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1-12, the claim(s) recite(s) the steps of assessing efficacy; selecting dependent and independent variables; quantifying relationships among the variables and performing an action such as reporting the relationship; reporting efficacy; 
Each of these steps, under their broadest reasonable interpretation, encompass performance of these limitations in the mind but for the recitation of generic computer components wherein the steps of assessing and selecting could be mental steps and the quantifying can be a mental assessment or a simple pen-and-paper calculation resulting in a verbal report/recommendation. That is, other than reciting “via the one or more processors”, nothing in the claim preludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the steps. The processor is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving and quantifying data such that it amounts no more than mere instructions to apply the exception using a generic computer component. because Applicant has not recited any elements other than the abstract idea noted above. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6, 7, 9, 11-14 are rejected under 35 U.S.C. 102(b) as being anticipated by DiLorenzo (2007/0287931).
Regarding Claims 1, 6, 7, 9, 11 and 12, DiLorenzo discloses a method for assessing the efficacy of epilepsy treatment (par. [0061]) comprising selecting, using device 12, a plurality of dependent variables (e.g. EEG readings, temperature readings, biochemical data, and other physiological signals) relating to a plurality of seizures in a 
In regards to Claim 2, DiLorenzo discloses quantifying and ranking the dependent and independent variables as vectors, which are defined by a magnitude and direction. Furthermore, DiLorenzo discloses that the variables can be quantified and ranked as scalars, which are solely defined by a magnitude (par. [0098]).
With regards to Claim 3, DiLorenzo discloses storing in memory the quantified relationships for display and/or future use and discloses storing historical data in memory related to the variables of interest
Regarding Claims 13 and 14, DiLorenzo discloses applying therapy using an electrostimulation generator or drug dispenser (par. [0023, 0074,  0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over DiLorenzo (2007/0287931) in view of Kovach et al. (2009/0082640) further in view of Huang et al. “Kernel Based Algorithms for Mining Huge Data Sets “).
Regarding Claims 4 and 5, DiLorenzo discloses using data inputs related to seizure activity to predict a future occurrence of a seizure and to assess the efficacy of applied treatment but does not disclose using the particular dependent variables set forth in the claims. 
However, Kovach discloses that dependent variables such as seizure occurrence, which is a record of seizure frequency (par. [0080]) or seizure duration (par. [0100]), are known parameters to assess efficacy of seizure therapy. Taking known data previously used by a physician to make decisions and integrating it into an automated algorithm to mimic human thought, i.e. machine learning, is an obvious automation step and one of ordinary skill in the art would appreciate that any number of known data inputs that have been established to be indicative of a particular behavior or beneficial to tracking a particular behavior would be a beneficial data point to include in a machine learning algorithm that is designed to predict/track that particular behavior, which in this case would be seizure progression and therapy efficacy.
Additionally, Huang discloses the progression of technology to use machine learning processes in lieu of relying on human decision making due to the increasing amount of data points that can be used to quantify an output and the benefit in speed an robustness that machines have in streamlining the processing of large amounts of data (Preface; pp. 1-4).
In summary, the feature vectors (dependent variables claimed) are not new/previous unknown data points that can be used to track and treat seizures and Applicant has not created any new types of learning algorithms to utilize this data to track and treat seizures. The claims merely replace a process that has been typically done by a physician (see the disclosure of Kovach) with an automated 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the DiLorenzo reference to include dependent variables such as seizure occurrence, which is a record of seizure frequency, or seizure duration as taught and suggested by Kovach, and to feed this data to a predictive machine learning algorithm, as taught and suggested by Huang, for the purpose of providing quick, efficient and robust way to automatically predict/track seizure activity and therapy efficacy.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kovach et al. (2009/0082640) in view of McMaster University (WO 2009/103156), herein McMaster.
Regarding Claims 1 and 8-10, Kovach discloses assessing the efficacy of an epilepsy therapy (Abstract; par[ 0046]) comprising selecting a plurality of dependent variables (e.g. physiological parameters) relating to a plurality of seizures (par. [0069, 0080]) and selecting a plurality of independent variables (e.g. event information 50) (par. [0080]). Kovach further discloses that the clinician reviews the variable and their relationships in order to determine the efficacy of treatment (par. [0046, 0081) and then makes therapy recommendations or changes to therapy based on the evaluation (par. [0081]). Kovach is silent regarding automating the quantifying process. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Kovach reference to include a machine learning process that uses linear models, as taught and suggested by McMaster, for the purpose of reducing wait times for diagnoses and improving the efficiency and accuracy of prediction and estimation models.
In regards to Claim 11, Kovach discloses obtaining a body signal, such as an EEG signal (par. [0041]), using a sensor (par. [0069, 0080]).
With regards to Claim 12, Kovach discloses a sensor (e.g. patient programmer 24) that receives input relating to event information 50 (par. [0080]).
In regards to Claims 13 and 14, Kovach discloses applying electrical therapy or drug therapy with a therapy delivery system (par. [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLEN PORTER/Primary Examiner, Art Unit 3792